Name: Council Regulation (EU) NoÃ 1412/2013 of 17Ã December 2013 opening and providing for the administration of autonomous Union tariff quotas for imports of certain fishery products into the Canary Islands from 2014 to 2020
 Type: Regulation
 Subject Matter: fisheries;  Europe;  international trade;  tariff policy;  trade;  regions of EU Member States
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 353/1 COUNCIL REGULATION (EU) No 1412/2013 of 17 December 2013 opening and providing for the administration of autonomous Union tariff quotas for imports of certain fishery products into the Canary Islands from 2014 to 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 349 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Parliament, Having regard to the opinion of the European Economic and Social Committee, After consulting the Committee of the Regions, Acting in accordance with a special legislative procedure, Whereas: (1) The exceptional geographical situation of the Canary Islands in relation to the sources of supply of certain fishery products which are essential for domestic consumption entails additional costs for that sector. That natural handicap, recognised by Article 349 of the Treaty, resulting from the Canary Islands insularity, remoteness and outermost location can be remedied, inter alia, by temporarily suspending customs duties on imports of the products in question from third countries within autonomous Union tariff quotas of an appropriate volume. (2) Council Regulation (EC) No 645/2008 (1) opened and provided for the administration of autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands for the period from 1 January 2007 to 31 December 2013. (3) In July 2010 and June 2012, the Spanish authorities submitted reports on the implementation of the measures referred to in Article 3 of Regulation (EC) No 645/2008. The Commission has examined the impact of those measures on the basis of those reports. (4) The reports submitted by the Spanish authorities included information on the utilisation rate of the tariff quotas for the period from 2007 to 2011. That information showed that, on average, over that period, the tariff quota with order number 09.2997 was almost fully utilised, and that the tariff quota with order number 09.2651 was not exhausted. (5) Since the tariff quota with order number 09.2997 was almost fully utilised, and the non-exhaustion of the tariff quota with order number 09.2651 could be linked to temporary and exogenous factors, it is appropriate to set the volume of the tariff quotas at the same level. (6) The sharp decline in local demand for products covered by the tariff quota with order number 09.2651, due to the difficult economic conditions in the Canary Islands following the economic and financial crises, may explain the under-utilisation of that tariff quota. (7) In September 2012, Spain requested the extension of Union tariff quotas for imports of certain fishery products into the Canary Islands, in accordance with Article 349 of the Treaty. (8) Tariff quotas similar to those opened pursuant to Regulation (EC) No 645/2008 for certain fishery products are justified as they would cover the needs of the Canary Islands' domestic market, while ensuring that flows of reduced-duty imports into the Union remain predictable and clearly identifiable. (9) Therefore, with the aim of giving a long-term perspective to economic operators to reach a level of activity which stabilises the economic and social environment of the Canary Islands, it is appropriate to extend, for an additional period, the autonomous tariff quota regime of the Common Customs Tariff duties for the goods listed in the Annex to this Regulation. (10) In order to avoid undermining the integrity and the coherence of the internal market, measures should be taken to ensure that fishery products for which suspension is granted are intended solely for the Canary Islands domestic market. (11) Measures should be taken to ensure that the Commission is kept regularly informed of the volume of imports in question so that, if necessary, it can take steps to prevent any speculative movement or deflection of trade. (12) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission allowing the Commission to temporarily withdraw the suspension in the case of a deflection of trade. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (2). The final decision on whether the suspension should be maintained or withdrawn definitely should, however, be made by the Council in accordance with Article 349 of the Treaty within the time period for which suspension is temporarily withdrawn pursuant to the Commission decision to temporarily withdraw the suspension. (13) The provisions to be adopted should ensure continuity with the measures set out in Regulation (EC) No 645/2008. Therefore, it is appropriate to apply the measures provided for in this Regulation from 1 January 2014 to 31 December 2020, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January 2014 to 31 December 2020, the Common Customs Tariff duties applicable to imports into the Canary Islands of the fishery products listed in the Annex to this Regulation shall be suspended in full for the quantities indicated in that Annex. 2. The suspension referred to in paragraph 1 shall be granted exclusively for products intended for the Canary Islands' domestic market. It shall only apply to fishery products which are unloaded from ship or aircraft before the customs declaration for release into free circulation is submitted to the customs authorities in the Canary Islands. Article 2 The tariff quotas referred to in Article 1 of this Regulation shall be managed in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 (3). Article 3 By 30 June 2019, the Commission shall examine the impact of the measures provided for in Article 1 and, on the basis of its findings, submit any relevant proposals for the period after 31 December 2020. Article 4 1. Where the Commission has reasons to believe that the suspensions laid down pursuant to this Regulation have led to a deflection of trade for a specific product, it may adopt implementing acts, temporarily withdrawing the suspension for a period not exceeding 12 months. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 5(2). The payment of the import duties imposed upon products for which the suspension has been temporarily withdrawn shall be secured by a guarantee, and the release of the products concerned for free circulation on the Canary Islands' domestic market shall be conditional upon the provision of such guarantee. 2. Within the maximum 12-month period referred to in paragraph 1 of this Article, the Council, in accordance with Article 349 of the Treaty, shall adopt a final decision on whether to maintain or definitively withdraw the suspension. If the suspension is definitively withdrawn, the amounts of duties secured by guarantees shall be collected definitively. 3. If no definitive decision has been adopted within the maximum 12-month period in accordance with paragraph 2, the securing guarantees shall be released. Article 5 1. The Commission shall be assisted by the Customs Code Committee, established by Article 247a(1) of Council Regulation (EEC) No 2913/92 (4). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 6 The Commission and the customs authorities of the Member States shall cooperate closely to ensure the proper management and control of the application of this Regulation. Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014 until 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Regulation (EC) No 645/2008 of 8 July 2008 opening and providing for the administration of autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands, OJ L 180, 9.7.2008, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers, OJ L 55, 28.2.2011, p. 13. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, OJ L 253, 11.10.1993, p. 1 (4) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code, OJ L 302, 19.10.1992, p. 1. ANNEX Order No. CN Code Description Amount of quota (in tons) Quota duty ( %) 09.2997 0303 Fish, frozen, excluding fish fillets and other fish meat of heading 0304 15 000 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen 09.2651 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; smoked crustaceans whether in shell or not, whether or not cooked before or during the smoking process; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption 15 000 0 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; smoked molluscs whether in shell or not, whether or not cooked before or during the smoking process; flours, meals and pellets of molluscs, fit for human consumption 0308 Aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; smoked aquatic invertebrates other than crustaceans and molluscs whether or not cooked before or during the smoking process; flours, meals and pellets of aquatic invertebrates other than crustaceans and molluscs, fit for human consumption